Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to Applicant’s response to election/restriction and amendment filed 11/08/2022. 
Claims 35-40 and 46-53 are currently pending.
The Drawings filed 04/18/2021 are approved by the examiner.
The IDS statements filed 06/15/2021 have been considered.  Initialed copies accompany this action.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed in parent Application Nos. 13/991,905 and 15/412,125, filed on 06/06/2013 and 02/27/2018, respectively.
Applicant’s election without traverse of Group II, claims 35-40, in the reply filed on 11/08/2022 is acknowledged.  Applicant’s cancelation of the nonelected claims are noted.  Newly added claims 46-53 correspond to and are grouped with the elected Group II. 
Claim Interpretation
The claimed term “most of” recited in claims 38-40 is construed as a simple majority of the respective component (e.g., more than 50% of silver particles based on a total number of silver particles or more than 50% of solvent based on the total amount of solvent by volume).  The discussions of the method step(s) replacing most of the solvent on pages 15-16 of the specification are noted, and the definition of the term “majority” regarding silver nanoparticles on page 30 of the specification.  Applicant’s discussions of the terms “majority” and “most of” on page 8 of the response filed 12/02/2019 in parent application 15/412,124 is also noted. 
Claim Objections
Claims 35, 38, and 48 are objected to because of the following informalities: 
Claim 35 recites the method produces a nanometric dispersion of “nanometric silver particles” ultimately obtained at step (c) after reacting steps (a) and (b).  Note, step (b) recites producing a first dispersion of “silver particles, the silver particles having an average secondary particle size below 300 nanometers” which are inherently nanometric silver particles; a later wherein clause in the claim recites a concentration of said “silver particles …”; and a later wherein clause in the claim recites more than 50% by weight of “the nanometric silver particles …”.  In order words, the claim uses “silver particles” and “nanometric silver particles” interchangeably.  Clarity could be improved in the claim set if claims 35 and 38 (the only claims at the time of writing reciting “nanometric silver particles” or “silver particles”) were amended to use the same terminology of the silver particles (either “nanometric silver particles” or “silver particles”).  
Claim 48 recites the limitation “wherein said reacting said silver oxide solids is performed in the presence of a second dispersant,”.  Independent claim 35 already recites “(b) reacting said silver oxide solids with at least one reducing agent in an aqueous medium, in a presence of a second dispersant,” which encompasses the same scope as the present limitation.  Applicant is suggested to remove the duplicate, redundant limitation.  This is raised as a claim objection rather than a 112(d) failure to further limit claim rejection since claim 48 further recites "wherein an excess of said dispersant is removed in step (c)" which clearly further limits the claim in compliance with 112(d). 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 35-40 and 46-53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims contain indefiniteness issues similar to those made and addressed in parent application 15/412,124.  Applicant may want to review the Non-Final Office action mailed 04/20/2020 and the subsequent amendment/response filed 10/20/2020 that addressed many of the prior 112 issues to apply to the instant claims. 
	In claim 35, there is insufficient antecedent basis for the term “the particles” in the step (c) of “removing at least a portion of said aqueous medium from the particles to produce the dispersion of the nanometric silver particles”. Note the previous step (b) recites producing “a first dispersion of silver particles” and it is unclear whether “the particles” of step (c) refer to these silver particles.  Applicant is suggested to amend the term “the particles” to read as “the silver particles” in order to improve clarity and antecedent basis of the terms among the steps of the claim.  Claims 36 and 38 are also indefinite for the same reason.  Also in step (c), the term “said aqueous medium” in the step of “removing at least a portion of said aqueous medium from the particles to produce the nanometric dispersion” is unclear since steps (a) and (b) appear to recite individual aqueous mediums (each step individually recites, “reacting … in an aqueous medium”) and it is unclear which aqueous medium step (c) is referring to.  As in the parent application, Applicant could amend this instance of “said aqueous medium” to read as “said aqueous medium of step (b)” to overcome this rejection.  Claims 36-40 and 46-53 are also indefinite for their dependency on one of claims 35, 53 or 56.
	The timing of the further step of claim 36 is unclear.  For purposes of claim interpretation, steps a to c of claim 35 have been interpreted to occur in sequence.  Step c in claim 35 appears it occurs after the reacting step b by removing a portion of the aqueous medium of step b.  However, it is unclear how the further step recited in claim 35 “further comprising the step of concentrating the particles to form a second dispersion concentrated with respect to the first dispersion”.  Is this an additional step after step c?  If so, it is confusing how the first dispersion may be manipulated to obtain a second dispersion in claim 36 because the independent claim recites the first dispersion is already manipulated to obtain the nanometric dispersion.  Alternatively, claim 36 may fail to further limit or include all the limitations of parent claim 35 because concentrating the particles to form a second dispersion is mutually exclusive than removing a portion of the aqueous medium of the first dispersion to product the nanometric dispersion.  This is raised as 112(b) claim rejection rather than 112(d) failure to further limit claim rejection since the claim is unclear/indefinite rather than a being clear-cut failure to further limit issue. 
In claim 37 the limitation “said second dispersion having a concentration of at least 10%, and less than 75%, by weight” is unclear so to render the claim indefinite.  The second dispersion is implicitly itself a composition composed of various components.  The limitation does not positively describe what component(s) in the second dispersion have the recited concentration range.  Applicant could amend the limitation to read as “wherein a concentration of said nanometric silver particles in the second dispersion is at least 10% and less than 75% by weight” to overcome this rejection. 
	In claim 39, similar to claim 35 the limitation does not specify which aqueous medium of which step (a, b, or c) is being replaced.  Is this limiting or occurring after step (c) like claim 38?
	In claim 46, the meaning of the limitation “wherein the nanometric dispersion of the nanometric silver particles has been aged for at least 6 months,” specifically the past tense of the term “has been aged,” is unclear since parent claims 35/36 instantly produce the dispersion of the nanometric silver particles.  If the limitation is intended as an additional step that the nanometric dispersion is further aged for at least six months, Applicant is suggested to clarify such language in the claim. Claim 47 is also indefinite for the same reason and claim 48 is also indefinite for its dependency on claim 46. 
In claim 49, the term “said hydroxide” on the second line of the claim lacks sufficient antecedent basis.  The first line of the claim and parent claim 35 recite an “alkali metal hydroxide” which is not necessarily the same as a mere “hydroxide”.  Applicant is suggested to amend the claim such that “said hydroxide” reads as “said alkali metal hydroxide” to overcome this rejection.  Similarly, the terms “said soluble silver compound”, occurring twice between lines 2-4 of the claim, lack sufficient antecedent basis.  The first line of the claim and parent claim 35 recite “at least one soluble silver compound” which optionally includes a plurality of silver compounds.  Applicant is suggested to amend the term “said soluble silver compound” to read as “said soluble silver compound(s)” or “said at least one soluble silver compound” to overcome this rejection. 
Also in claim 49, the entire limitation “wherein said alkali metal hydroxide and said at least one soluble silver compound are reacted in a stoichiometric ratio of said hydroxide to said soluble silver compound, and wherein quantities of said alkali metal hydroxide and said soluble silver compound are added in a particular ratio that is, at most, 1.2 times said stoichiometric ratio” is unclear.  It is assumed the stoichiometric ratio refers the relative molar ratio of alkali metal hydroxide to soluble silver compound in a balanced stoichiometric equation.  Typically, this is going to be a ratio in whole numbers, e.g., 1:1 meaning 1 mole of alkali metal hydroxide reacting with 1 mole of soluble silver compound.  The stoichiometric ratio would be an inherent property of the chemical identities of the alkali metal hydroxide and soluble silver compound.  However, it is unclear what the particular ratio means relative to the stoichiometric ratio.  The particular ratio is based on “quantities of said alkali metal hydroxide and said soluble silver compound”.  Is this the sum of the two compounds or an actual ratio of the quantity relative to each of the compounds actually provided?  Moreover, it is unclear what quantity is being claimed by relating the unclear particular ratio to 1.2 times (or lesser degrees) of said stoichiometric ratio.  
Claims 50-53 are also indefinite for the same reasons as claim 49.  
There is a great deal of confusion and uncertainty as to the proper interpretation of claims 49-53, and a person of ordinary skill in the art would not be apprised as to the scope of the invention.  Where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art.  As stated in In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.  See MPEP 2173.06.  
Applicant may want to review the Final Office action mailed 04/08/2019 and the subsequent amendment/response filed 12/02/2019 in the parent application that addressed a similar 112 issue regarding instant claims 49-53.
	Appropriate correction/clarification is required.  Notwithstanding the above rejections, the claims will be examined to the extent understood from the language in which they are presented.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claims 35-40 and 46-48 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Boll et al. (US 2010/0252784) in view of Kijlstra et al. (US 2009/0263496) and Magdassi et al. (US 2009/0214766).
As to claims 35-37, Boll et al. teach a method for producing a nanometric dispersion of nanometric silver particles (a process for preparing silver-containing, disperse, water containing formulation of silver metal nanoparticles, abstract and para. 0029-0030) comprising the steps of: reacting at least one soluble silver compound with an alkali metal hydroxide in an aqueous medium in a presence of a first dispersant to produce silver oxide solids having an average secondary particle size below 1200 nm (reacting a silver salt solution with a solution containing hydroxide ions, e.g., aqueous caustic soda/NaOH, wherein at least one of said solutions comprises a polymeric dispersant, to produce an Ag2O nanosol of Ag2O nanoparticles, abstract, para. 0055, 0058, 0059 and claims 1 and 2; the production of Ag2O disclosed as a “nanosol” reads on the claimed average secondary particle size below 1200 nm since the term “nano” denotes a particle size below 1000 nm, i.e., on the order of nanometric size), reacting said silver oxide solids with at least one reducing agent in the aqueous medium in a presence of the first dispersant to produce a first dispersion of silver particles having an average secondary particle size below 300 nm (reacting the Ag2O nanoparticles in the nanosol with an aqueous reducing agent to produce silver nanoparticles having exemplary particle diameters of below 100 nm, abstract, para. 0055, 0058, 0059 and claim 1; the obtained silver nanoparticles have a maximum diameter of at most 150 nm, para. 0030, which also falls within the claimed range; note the Ag2O sol contains the dispersant from the previous step and is therefore reacted in the presence of the first dispersant/a second dispersant as claimed; the same dispersant is present throughout the steps of the exemplary method, meaning the one dispersant in the method reads on the first dispersant and the second dispersant by double inclusion; alternatively, it is disclosed there may be more than one dispersant, para. 0039, which clearly read on there being a second, distinct dispersant), removing at least a portion of said aqueous medium from the particles to produce the dispersion of nanometric silver particles and/or a further step of concentrating the nanometric silver particles to form a second dispersion concentrated with respect to the first dispersion (a purifying step including, for example, centrifuging the obtained particles from the aqueous medium and redispersing the particles in deionized water, optionally with a solvent, to obtain a stable colloidal sol of silver nanoparticles, abstract, para. 0029, 0055, 0058, 0059 and claims 1, 4, 5, 7 and 8),  Example 2 of Boll et al. obtain a colloidal stable sol of silver nanoparticles with a solids content of 10 wt.% (para. 0059).
Boll et al. fail to teach 1) a concentration of the silver particles within said first dispersion is 0.5 to 5% by weight of the first dispersion, and 2) a concentration of the nanometric silver particles within the dispersion is greater than 10 and up to 75% by weight.
However, Boll et al. incorporate Kijlstra et al. by reference with regard to the formation of the silver oxide sol from reacting a silver salt solution with hydroxide ions in the presence of a dispersant and reacting the silver oxide sol with a reducing agent to produce the silver nanoparticles (see para. 0055 of Boll et al.; see abstract and para. 0063-0064 of Kijlstra et al.). The examples in both of Boll et al. and Kijlstra et al. teach the initial concentrations of silver compound and alkali metal hydroxide are 0.054 M (see para. 0058 of Boll and para. 0063 of Kijlstra et al.), but Kijlstra et al. further teaches the concentrations of metal ions and hydroxide ions may be changed appropriately in concentrations of each up to 2.0 M in order to obtain higher concentrations of solids (para. 0043-0045), where higher initial concentrations of reactants would be expected to raise the concentration of Ag2O produced in the sol and raise the concentration of silver nanoparticles initially present upon reduction of the Ag2O. 
Furthermore, Magdassi et al. teach preparing aqueous-based dispersions of silver nanoparticles (abstract and para. 0020 and 0040) where an obtained dispersion of silver nanoparticles after reduction is further concentrated to a concentration of 35-80 wt%, and more preferably 40-60 wt%, of the dispersion (para. 0117) and is suitable for printing onto a substrate obtaining a high electrical conductivity relative to that of bulk silver metal (para. 0187). Note the 40-60 wt% range taught by Magdassi et al. lies within the claimed concentration range of 10-75 wt%.
Thus, it would have been obvious to a person of ordinary skill in the art to 1) arrive at the claimed concentration of the silver particles within said first dispersion is 0.5 to 5% by weight of the first dispersion by providing higher reactant concentrations as taught by Kijlstra et al. in the method of Boll et al. in order to obtain higher initial concentrations of solids, and 2) arrive at the claimed concentration of the nanometric silver particles within the dispersion is 35 to 75% by weight by providing further concentrating the silver nanoparticles to 40-60 wt.% as taught by Magdassi et al. in the separation/concentration steps of Boll in order to obtain a printable silver nanoparticle dispersion having a high electrical conductivity relative to that of bulk silver metal. 
As to the further limitation at least 50 wt.% of the nanometric silver particles are single-crystal, the combined teachings of the references, if not the teachings of merely Boll et al. alone, meet the claimed limitations.  Boll et al. teach the obtained dispersed silver nanoparticles are present as a colloidal sol with sub-100 nm particle diameters, as low as 10 nm and preferably 40-80 nm (para. 0045 and 0058) that a person of ordinary skill in the art would recognize or expect as single-crystal.  Kijlstra et al. also teach the obtained nanoparticles are present as a sol or colloid having nanoparticles smaller than 100 nm, preferably above 10 nm (para. 0002, Examples, and claim 11) that a person of ordinary skill in the art would recognize or expect as single-crystal.  In any event, the references teach the same process of making with substantially the same reactants, intermediates, and concentrations & sizes thereof, which would reasonably lead a person of ordinary skill in the art to expect both the prior art method and claimed method obtain the same nanometric silver/silver nanoparticle dispersions with the same properties, e.g., at least 50 wt.% of the silver nanoparticles being single-crystal.
As to claim 38, Boll et al. and/or the combination of the references teach step c includes washing and concentrating the silver particles where the aqueous medium is partially removed from the silver particles to form a concentrate, the concentrate containing most of the silver particles (Boll et al. teach the silver particles may be purified by centrifuging comprising redispersing in water and repeating twice with a yield of 100%, para. 0058; the yield indicates the reconcentrated/redispersed particles contain all of the nanometric silver particles; furthermore, Kijlstra et al. teach the product dispersion is concentrated and optionally washed, para. 0032-0033).
As to claims 39 and 40, Boll et al. and/or the combination of references teach a purifying step including, for example, centrifuging the obtained particles from the aqueous medium, i.e., removing the aqueous medium, and redispersing the particles in deionized water, optionally with a solvent, to obtain a stable colloidal sol of silver nanoparticles, as described above. 
Although Boll et al. fail to explicitly teach the removing at least a portion of said aqueous medium includes replacing most of, i.e., at least 50%, of said aqueous medium by at least one volatile organic solvent followed by replacing most of, i.e., at least 50%, of said at least one volatile organic solvent by at least one non-volatile organic solvent, it would have been obvious to a person of ordinary skill in the art to arrive within these claimed limitations by routinely experimenting and optimizing the different types and order of addition of solvents provided/comprised within purification steps of Boll et al.  Boll et al. teach the method of producing the silver nanoparticles occurs in a substantially aqueous solution (para. 0058 and 0059), but further teaches the purification and concentration of the dispersion comprises removal of the initial aqueous solution (para. 0055) and the purified, concentrated dispersion comprises additional volatile and non-volatile organic solvents (para. 0030 and 0041 and claim 1).
As to claims 46 and 47, although Boll et al. or the combination of references fail to further teach the obtained nanometric dispersion is aged, i.e., stored, at least 6 or at least 18 months, the method step is implicit and would have been obvious to a person of ordinary skill in the art from the teachings of the references.  Boll et al. teach the obtained colloidal sols are stable (para. 0058-0059), which would be understood to a person of ordinary skill in the art the obtained dispersions are capable of storage, i.e., aging.  Kijlstra et al. also teach the obtained colloidal sols are "stable in terms of colloid chemistry" which is defined in the reference as the properties of the colloidal dispersion or of the colloids themselves do not change significantly during the customary storage times before application, for example no significant aggregation or flocculation of the colloid particles takes place (para. 0006).  Magdassi et al. further teach techniques to provide the compositions with long term stability when required (para. 0045).  It would be within the purview of a person of ordinary skill in the art to discover the extent, if not merely reasonably expect, the reference’s compositions are capable of storage/aging for many months to determine the limits of the composition’s disclosed stability.  A person of ordinary skill in the art reading the references would recognize or understand the claimed aging durations appear merely to enumerate the extent of the prior art reference(s)’s composition stability.  In any event, in general bench-top/laboratory chemistry scenarios/art, stock compositions are often created in bulk in advance in order to be readily available when eventually needed, and are typically used/depleted in an as-needed fashion.  It could take a skilled artisan in a laboratory months or even years to fully use or deplete a stock composition, which in terms of the prior art references is the produced silver nanoparticle dispersion.  It would be within the purview of a person of ordinary skill in the art to arrive at the claimed aging steps/durations from merely practicing the prior art’s obtaining of silver nanoparticle dispersions and subsequent use under typical laboratory conditions as a stock solution stored for a length of time during use, and the references nevertheless teach the same process of making with substantially the same reactants, intermediates, and concentrations & sizes thereof, which would reasonably lead a person of ordinary skill in the art to expect both the prior art method and claimed method obtain the same nanometric silver/silver nanoparticle dispersions with the same properties, e.g., capability of long term, e.g., 6+ or 18+ month, stability.
As to claim 48, although the prior art references fail to explicitly teach an excess of said second dispersant is removed in step c, at the time of the effective filing date a person of ordinary skill in the art would understand this limitation is obvious and implicit from the teachings of the references.  The references teach removing the aqueous media containing the dispersant(s) from the silver nanoparticles followed by washing and redispersing the silver nanoparticles in new water/solvent.  The dispersants of Boll et al. and Kijlstra are water-soluble, either directly disclosed as water-soluble or are implicitly water-soluble by their chemical identity, (para. 0039-0040 and Examples of Boll et al. and para. 0037 of Kijlstra et al.).  Since the dispersant(s) is water soluble and the water/aqueous media is removed as taught by the prior art, it stands to reason any excess dispersant present in said water/aqueous media (not interacting with the silver nanoparticles, else it would not be “excess”) is also removed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 35-40 and 46-53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8, and 12-20 of U.S. Patent No. 10,984,920.  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite methods for producing dispersions of nanometric silver particles comprising substantially the same steps (a) to (c) involving reaction of a soluble silver compound with an alkali metal hydroxide to obtain silver oxide solids, reducing of the silver oxide solids with a reducing agent to produce nanometric silver particles, and further concentration of the nanometric silver particles, solvent replacement, and aging to obtain the dispersions.  The claim sets also recite substantially the same or overlapping weight percentages and molar ratios.  The independent claims of the patent recite the stoichiometric ratio of the alkali metal hydroxide to the soluble silver compound is at most 0.98.  Many of the patented claims anticipate the instant claims and the claims are otherwise obvious variants of one another.  A timely Terminal Disclaimer is suggested to obviate this rejection. 
Prior Art Cited But Not Applied
The following prior art is made of record and not relied upon but is considered pertinent to Applicant's disclosure: 
In the event Applicant amends claims 49-53 to recite the particular ratio refers to the moles of alkali metal hydroxide to one mole of the at least one soluble silver compound as in the parent application, Boll et al. teach providing a 1:1 mole ratio of these compounds (a solution of 0.054 moles of caustic soda is missed with a solution of 0.054 moles of silver nitrate, example at para. 0058), i.e., 1.0, which would be within presently hypothetical values of at most 1.2 moles alkali metal hydroxide to one mole of at least one silver compound and 0.8-1.0 moles alkali metal hydroxide to one mole of at least one silver compound. 
Applicant is welcome to contact the undersigned Examiner to discuss potential claim amendments to overcome the 112 and 103 rejections of record. 
The remaining references listed on Forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon or discussed above.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R DIAZ whose telephone number is 571-270-0324.  The examiner can normally be reached Monday-Friday 9:00a-5:00p EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW R DIAZ/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        
/M.R.D./
December 7, 2022